DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 as now amended recites that “at least one snow evacuation bore is configured to pass snow out of the toe pocket through both the footrest and the fender”.  
The closest prior art of record is the Pard et al WO 2016/193901 publication.  Pard discloses openings for evacuating snow out of the toe pocket  and through the footrest.  It does not disclose the at least one snow evacuation bore in the fender.  The fender (100, 150) in Pard does not extend below the footrest in Pard, therefore there is no snow evacuation bore therein.  There is no fender to have a snow evacuation bore therein.  
Pard nor any of the other art of record discloses nor teaches an evacuation bore  in a fender for evacuating snow.  Accordingly, neither Pard nor any of the other prior art of record anticipates claim 1 under 35 USC 102  nor renders obvious claim 1 under 35 USC 103.  
In regard to independent claim  3, claim 3 recites “the proximal portion angles upward relative to the intermediate portion and the distal portion angles upward relative to the intermediate portion”.   Independent claim 17 likewise recites these limitations.
The closest prior art of record is the Pard et al WO 2016/193901 publication.  Pard discloses a footrest at 64.  The footrest 64  is flat at its proximal end up until footstop 63.  The footrest does not angle upwards.  A toe hold 300, 400, 410, 420 for the rider is disclosed in each of Pard’s embodiments.  The rider’s foot is positioned between the toe hold and foot rest.  There is no suggestion motivation or teaching amongst the other prior art of record to modify Pard to have the footrest’s distal portion angle upward.   Further to modify the proximal portion of the footrest to be angled upwards would make it more difficult or prevent a rider from inserting his/her foot between the toe hold and footrest.
Pard nor any of the other art of record discloses nor teaches a footrest’s distal portion angle upward.  Accordingly, neither Pard nor any of the other prior art of record anticipates claims 3 and 17 under 35 USC 102 nor renders obvious claims 3 and 17 under 35 USC 103.  
Independent claim 10 recites:
fender includes a first snow deflection portion formed in the fender having includes a recess formed around the at least one snow evacuation bore to enable snow to pass over the at least one snow evacuation bore without entering the toe pocket.
  
The closest prior art of record is the Pard et al WO 2016/193901 publication.  Pard does not disclose a snow deflection portion and a recess formed around an evacuation bore.  Pard disclose snow evacuation bores but does not disclose them being recessed or the fender having a snow deflection portion.  The fender does not extend below the footrest.  Accordingly, the fender has neither a first snow deflection portion formed in the fender having nor a recess formed around the at least one snow evacuation bore.  There is no fender to place a snow evacuation bore both having a first snow deflection portion formed in the fender and having a recess formed around the at least one snow evacuation bore.
Pard nor any of the other art of record discloses nor teaches an evacuation bore  in a fender and therefor do not disclose a bore having a first snow deflection portion formed in the fender and having a recess formed around the at least one snow evacuation bore.  
Accordingly, neither Pard nor any of the other prior art of record anticipates claim 10 under 35 USC 102   nor renders obvious claim 10 under 35 USC 103.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612